Title: To James Madison from Larkin Smith, 13 January 1813
From: Smith, Larkin
To: Madison, James


Sir
Norfolk 13th. January 1813
The Death of Judge Tyler, which has occurred within a few days past, renders it necessary that a successor should be appointed; and it will be attended with much inconvenience, if it is delayed. There is now in this Port, one or two valuable Prizes, and a Ship from Liverpool with a Cargo, all of them waiting the decision of a Court; and other cases may be daily expected to occur. It is therefore hoped that no time will be lost in supplying the vacancy alluded to. I know not who will be presented to the Government, except the present District Attorney, who I am informed wishes the appointment, and I have no doubt, that he is well qualified to fill that office. In this event, from my long experience in the disadvantage sustained by the Government in it’s prosecutions, and other Judicial proceedings, from not having an Attorney to reside in this place; that I would most strongly recommend, as a thing of real public importance, to select a character residing in Norfolk. Had this been the case, throughout the operation of the restrictive Systems; I veryly believe that it would have been some hundred thousand dollars in the way of the Government. A great proportion of the public of the State, is transacted here; and will rather increase than diminish. Under these circumstances, I will take the liberty to mention Mr. Littleton W Tazewell as the most able, and advantageous appointment that the Government could make in the State. And I am convinced that the advantages of this appointment are scarcely to be estimated. It will be necessary however to observe, that altho’ I believe there is no doubt but that this Gentleman will accept the office; he nevertheless as relates to himself, from motives of a private nature, would not wish to interfere with any pretentions set up by Mr. Wirt; and he is delicately situated in another respect, he is at present engaged for the defendants in all the important prosecutions now pending, and some of them already argued. These objections are however in my Judgment, of no importance when compared with the permanent advantages, that will most certainly result to the Government in making the appointment of this Gentleman. I have the honor to be Sir with sentiments of high Esteem & respect your Excellencies most Obt. Servant
Larkin Smith
 